Order issued October 1, 2013




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-12-01476-CR
                       ________________________________________

                          JOSE FRANCISCO ORTEZ, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices FitzGerald, Francis, and Myers

       Based on the Court’s opinion of this date, we GRANT the February 8, 2013 motion of

Matthew J. Kita for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Matthew J. Kita as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Jose Francisco

Ortez, Bookin #12049367, Dallas County Jail, North Tower-3E05, P.O. Box 660334, Dallas,

Texas, 75266-0334.



                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE